ORDER
The Disciplinary Review Board having reported to the Court, recommending that WILLIAM J. DE MARCO of WAYNE, who was admitted to the bar of this State in 1971, be publicly reprimanded for having violated RPC 3.4(c) (conduct intended to disrupt a tribunal) and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And respondent having on two occasions been privately reprimanded for ethical violations;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and WILLIAM J. DE MARCO is hereby publicly reprimanded; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said WILLIAM J. DE MARCO as an attorney at law of the State of New Jersey; and it is further
*2ORDERED that WILLIAM J. DE MARCO reimburse the Ethics Financial Committee for appropriate administrative costs.